WAITE, Circuit Justice.
The order of March 6th, 1876, which we are asked to re-viéw, does not in any respect modify or suspend that of August 23d. That remains in full force. The district judge has, in his discretion, seen fit to entertain a motion for a re-examination of the accounts of Allder-dice, and has sent them to a master with new instructions. This he had the right to do. “A proceeding in bankruptcy from its commencement to its dose is but one suit. The district court for all the purposes of its bankruptcy jurisdiction is always open. It has no separate terms. Its proceedings in any pending suit are therefore at all times open for re-examination upon application therefor in an appropriate form. Any order made in the progress of the cause may be subsequently set aside and vacated upon proper showing made, provided rights have not become vested under it which will be disturbed by its vacation.” Sandusky v. First Nat. Bank of Indianapolis [23 Wall. (90 U. S.) 289]. Any proceeding which may have been instituted for the collection of the amount adjudged due by the order of August 23d, is not affected by the order of March 6th. If a lien has been acquired in that proceeding it still continues, notwithstanding what has as yet been done by the district court, and if upon further examination of the accounts it shall appear that the order of August 23d should be modified, it may be done in a manner not to destroy the security to the extent that it may be properly enforced. The petition for review is therefore dismissed.